                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

KATHY L. LEWIS,                               )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )      Cause No. 1:19-CV-238-HAB-JPK
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social                    )
Security Administration,                      )
                                              )
         Defendant.                           )

                                             ORDER
         The United States Magistrate Judge’s Report and Recommendation (ECF No. 29-1) related

to the Motion for Authorization of Attorney Fees pursuant to 28 U.S.C. § 636(b)(1)(C) (ECF No.

25) was issued June 22, 2021, and the 14-day window to object has passed with no objections

filed.

         ACCORDINGLY: Upon careful consideration of the Magistrate Judge’s Report and

Recommendation and the lack of objections thereto, the Report and Recommendation (ECF No.

29-1) is ACCEPTED AND ADOPTED.

         The Motion for Authorization of Attorney Fees Pursuant to 42 U.S.C. Section 406(b) (ECF

No. 25), is GRANTED and a net award of fees in the amount of $4,065.72 to Plaintiff’s Attorney

pursuant to 42 U.S.C. § 406(b) is ordered. It is further ordered that, provided Plaintiff does not

owe a debt subject to federal offset, the agency should direct payment of the $4,065.72 fee to

Plaintiff’s Attorney, Ann M Trzynka, from the balance of past-due benefits withheld from

Plaintiff, and then release any remaining benefits as appropriate.
SO ORDERED on July 9, 2021.
                               s/ Holly A. Brady
                              JUDGE HOLLY A. BRADY
                              UNITED STATES DISTRICT COURT
